Dear Mr. Walters:
This office is in receipt of your request for an opinion of the Attorney General in regard to the city jail operated by the police department of the City of Slidell.  Your questions are as follows:
           1.  Under what authority is the City granted the right to establish a jail; and
           2.  Can the control and operation of the jail be transferred to the City Marshal of the Slidell City Court?
In answer to your first question, we find R.S. 39:553 gives the governing authorities of municipal corporations the power to incur debt and issue bonds for various projects enumerated therein and includes purchasing or constructing "jails".
R.S. 13:2487.1-2487.29 are relative to the powers, duties, function, s and composition of the Slidell City Court.  The mayor's court in the city of Slidell was abolished with the creation of the Slidell City Court.  The criminal jurisdiction of the Slidell City Court extends to the trial of offenses committed within its territorial jurisdiction, which are not punishable by imprisonment at hard labor, and includes "the trial of cases involving the violation of any city * * * ordinance".
Since you indicate the city charter has no specific grant of authority to operate a city jail, we find nothing which would prohibit your proposed transfer of control and operation of the city jail to the marshal of the Slidell City Court with title to the facility remaining with the city.
In fact, since the City Court presides over violation of city ordinances, and by R.S. 13:2487.7 the marshal of the Slidell City Court has the same powers and authority as a sheriff, it would be proper that he have control and operation of the city jail.  It is well recognized that prisoners in the parish jail are wards of the parish, and the sheriff is the keeper of the parish jail.  Amiss v. Dumas, 411 So.2d 1137 (La. App 1982).  Since by the statute the marshal of the City Court has the same power and authority as a sheriff, it would follow he is keeper of the jail.
We hope this sufficiently answers your questions, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR/0069f